EXHIBIT 10.3
 
 
OMNIBUS MODIFICATION, NOTE EXTENSION AND RATIFICATION AGREEMENT
 
 
This OMNIBUS MODIFICATION AGREEMENT NOTE EXTENSION AND RATIFICATION AGREEMENT
(the “Agreement”) is made effective as of this 31st day of March, 2014 (the
“Effective Date”), by and between: WODKA LLC a New York Limited Liability
Company (“Borrower”), PANACHE, LLC, a New York limited liability company
(“Panache”) AND CONSILIUM CORPORATE RECOVERY MASTER FUND, LLC a limited
liability company existing under the laws of the Caymen Islands (the “ Lender”)


WITNESSETH


I. Borrower and Panache have, as the case may be, executed and delivered to
Lender, inter alia the following documents:
 
(i)  A Promissory Note payable to the Lender dated as of February 14, 2013 in
the amount of One Million Four Hundred Thousand Dollars ($1,400,000.00),
(hereafter the “$1,400,000 Note”) and with the security and loan documents
granted there-under hereinafter referred to as the “$1,400,000 Loan”;
 
(ii)  a Loan Agreement dated as of February 14, 2013 between Borrower, Panache
and Lender, (sometimes hereinafter referred to as the “Loan Agreement”);
 
(iii)  UCC 1 financing statements granting a security interest in the
“Collateral” as that term is referenced in the Loan Agreement (the “UCC-1”);
 
(iv)  Ancillary Loan Documents all dated on or before February 14, 2013 (the
“Ancillary Loan Documents”).
 
The Note, Loan Agreement, UCC-1 and Ancillary Loan Documents are sometimes
hereafter referred to as the “Loan Documents”.
 
 
1

--------------------------------------------------------------------------------

 


NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other mutual
considerations, the receipt and sufficiency which is acknowledged, the parties
by their execution hereof agree as follows:
 
1. Recitals. All Recitals as contained above are incorporated herein and are
deemed to be true and correct in all respects and the parties acknowledge that
all obligations under the Loan Documents are legally valid and binding
obligations and are in full force and effect.
 
2. Maturity Date. It is agreed and understood by the parties that the Maturity
Date of the $1,400,000.00 Loan is now deemed to be May 9, 2017. In consideration
for the extension of the Maturity Date, the Borrower will pay to Lender an
extension fee of $3,750.00.
 
3. Amendment of Documents. All the Loan Documents as referred to above are
deemed amended to provide that the Maturity Date of the $1,400,000 Note shall
mean May 9, 2017.
 
4. Reaffirmation. Borrower and Panache reconfirm their obligations under the
Loan Documents issued in connection therewith, all of which are deemed amended,
restated and reconfirmed.
 
5. Waiver and Release of Claims. Borrower and Panache on the one hand, and
Lender on the other, each hereby acknowledge, agree and affirm that they do not
possess any claims, defenses, offsets, recoupment, or counterclaims of any kind
or nature against the other or arising out of or relating to the $1,400,000 Loan
or any other Loan Documents securing the same evidenced or secured thereby or
any collateral for the $1,400,000 Loan, or the enforcement thereof (collectively
the “Claims”), nor do Borrower or Related Parties on the one hand, or Lender on
the other, now have knowledge of any facts that would or might give rise to any
Claims. Each of the parties hereto hereby unconditionally, irrevocably, and
unequivocally waive and fully release any and all such Claims arising out of
facts or circumstances existing on or before the execution of this instrument,
provided this release shall not release Lender or Borrower from liability for
breach of this Agreement or from an existing set of circumstances that has not
yet manifested itself into a default. In no event shall either party be liable
to the other(s), and each of the parties hereto hereby waive, release and agree
not to sue for any special, indirect, punitive, exemplary, or consequential
damages suffered by them in connection with, or arising out of, or in any way
related to the Loan Documents existing as of the date hereof, including, without
limiting the generality of the foregoing, lost profits and each of the parties
hereto waive all claims for punitive, exemplary, or consequential damages.
 
6. Miscellaneous.
 
a. Florida law shall govern the interpretation and the enforceability of this
document.
 
b. If any form of security granted to the Lender is deemed to be of no force and
effect, it shall have no effect on the other Loan Documents.
 
c. All other terms and conditions of the aforedescribed Loan Documents not in
conflict herewith are hereby deemed to be reaffirmed and in full force and
effect.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this document in one
or more counterparts effective as of the date and year first above written.
 
CONSILIUM CORPORATE
 
WODKA, LLC, a New York limited
RECOVERY MASTER FUND, LTD., a  
liability company
Florida limited partnership
          By: /S/ CHARLES T.
CASSEL                                                          By: /S/ JAMES
DALE                                                           Name: Charles T.
Cassel  
James Dale, Manager and Chief
Title:  Authorized Person  
Executive Officer
         
 
   
PANACHE, LLC, a New York limited
   
liability company
          By: /S/ JAMES
DALE                                                              
James Dale, Manager

 
 
3

--------------------------------------------------------------------------------

 

    STATE OF FLORIDA  )     ) SS:   COUNTY OF BROWARD  )  

 
The foregoing instrument was acknowledged before me this 31ST day of March, 2014
by Charles T. Cassel, as authorized person of CONSILIUM COROPRATE RECOVERY
MASTER FUND, LTD., a Florida limited partnership, on behalf of the
partnership.  He is personally known to me.
 

  /S/ MARTA C. NOVICK                                           NOTARY PUBLIC,
State of  Florida                         Print Name:   Marta C.
Novick                                   Title:  
Notary                                                               Commission
No.:   EE053763                                  

 
My Commission Expires: March 25, 2015



    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  

 
The foregoing instrument was acknowledged before me this 31st of March, 2014 by
James Dale, as Manager and Chief Executive Officer of WODKA LLC, a New York
Limited Liabiity Company.  He is personally known to me.
 

  /S/ IAN GRUTMAN                                                       
            NOTARY PUBLIC, State of   Florida                                  
  Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

                
My Commission Expires: June 8, 2016
 
 
4

--------------------------------------------------------------------------------

 


    STATE OF FLORIDA  )     ) SS:   COUNTY OF MIAMI-DADE  )  

 
The foregoing instrument was acknowledged before me this 31st day of March, 2014
by James Dale, as Manager of PANACHE, LLC, a New York limited liability company,
on behalf of the company.  He is personally known to me.
 

  /S/ IAN GRUTMAN                                                 
                 NOTARY PUBLIC, State
of   Florida                                     Print Name: Ian
Grutman                                                           Commission
No.: EE 185194                                                 

 
My Commission Expires: June 8, 2016
 
 
 
5

--------------------------------------------------------------------------------